Citation Nr: 1521625	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a benefits payment rate in excess of 70 percent for educational assistance under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).

[The issue of entitlement to service connection for sleep apnea is addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1992, from October 2001 to October 2002, and from March 2003 to February 2004, with additional periods of service in the Army National Guard until December 2013.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was later transferred to the Montgomery, Alabama, RO for the purposes of affording the Veteran his requested hearing.

The Veteran provided hearing testimony before the undersigned at a February 2014 Travel Board hearing.  A transcript of that proceeding is of record.

The record before the Board includes the Veteran's VA paper education file and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran had creditable active duty service for the Post-9/11 GI Bill from October 6, 2001, to October 24, 2002, and from March 15, 2003, to February 19, 2004, which equals 23 months and 25 days of qualifying active duty service.
 
2.  The Veteran's discharge from active duty in both October 2002 and February 2004 was due to "completion of required active service" and not due to a service-connected disability.  

3.  The Veteran was not serving in an active duty status at the time of his December 2013 medical retirement from the Army National Guard due to his service-connected mental disability.


CONCLUSION OF LAW

The criteria for an educational assistance benefits rate in excess of 70 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) have not been met.  10 U.S.C.A. §§ 688, 12301, 12302, 12304 (West 2014); 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2014). 

A veteran is also eligible for benefits under 38 U.S.C.A. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2014).

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 
10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2014).  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C.A. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve. 
38 C.F.R. § 21.9505 (2)(iii) (2014); see also 38 U.S.C.A. § 3301 (West 2014). 

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service.  An 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service.  A 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service.  And, a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability. 38 U.S.C.A. §§ 3311 , 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).

The Veteran's post 9/11 active duty includes service from October 6, 2001, to October 24, 2002.  The DD Form 214 for this period of service documents this 1 year and 19 days of service and notes that the Veteran was released due to the "completion of required active service."  The Veteran had a second period of qualifying active duty service for the Post-9/11 GI Bill from March 15, 2003, to February 19, 2004, which amounted to 11 months and 5 days of qualifying active duty service.  He was released from active duty in February 2004 due to the "completion of required active service."  Thus, the Veteran accumulated 23 months and 25 days of active duty after September 11, 2001.  He was awarded eligibility for Post-9/11 GI Bill education benefits at a 70 percent rate on the basis of his aggregate length of service.  

The Veteran contends that he is entitled to a 100 percent benefits rate for education assistance because he served for more than 30 continuous days of active duty and was thereafter discharged due to service-connected disabilities.

The Veteran's active duty periods were periods during which he was activated while a member of the Army National Guard.  A review of the record confirms that he continued to serve in the Army National Guard following his 2004 discharge from active duty.  In December 2013, he was medically retired from the Army National Guard due to combat related injury.  In particular, the documentation surrounding his retirement from the Army National Guard confirms that his mental health prevented him from continuing his service.  The Veteran is service-connected for posttraumatic stress disorder and a 70 percent rating is assigned for that service-connected disability.  Thus, the Veteran contends that he should be awarded entitlement to Post-9/11 GI Bill education benefits at the 100 percent rate due to his discharge from the Army National Guard due to service-connected disability.   

While the evidence indeed demonstrates that the Veteran was discharged from service with Army National Guard due to a service-connected disability, under the post-9/11 GI Bill, qualifying active duty is limited to "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688 , 12301(a), (d), (g), 12302, 12304."  While the Veteran was twice activated under the provisions of 10 U.S.C.A. § 12302 (West 2014), he was released from both periods of active duty mobilization due to the "completion of required active service."  Further, his most recent separation from active duty service was in February 2004, almost ten years prior to his discharge from the Army National Guard due to service connected disability.  There is no evidence in the record to suggest that he was discharged from a post-9/11 period of active service due to disability, and the evidence confirms that the Veteran was not on active duty at the time of his release from the Army National Guard due to disability.  See September 2013 Informal Physical Evaluation Board (PEB) Proceedings.  While the record shows that the Veteran was released from the Army National Guard in December 2013 due to his mental disability, this does not qualify him for eligibility at the 100 percent rate under 38 U.S.C.A. Chapter 33.

In sum, the Veteran had 23 months and 25 days of active duty after September 11, 2001, which does not qualify him for Post-9/11 GI Bill education benefits at a rate higher than 70 percent under the pertinent regulation.  The Veteran was released from both periods of active service after September 11, 2001, due to "completion of required active service" and not due to a service-connected disability.  The Veteran's subsequent December 2013 medical retirement from the Army National Guard due to his service-connected mental disability does not qualify him for Post-9/11 GI Bill education benefits at the 100 percent rate under the pertinent regulation.   Therefore, an award of Post-9/11 GI Bill educational assistance in excess of the 70 percent rate is not warranted.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).

For the reasons stated above, there is no legal authority to find the Veteran eligible for Post-9/11 GI Bill education benefits at a rate in excess of 70 percent.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an educational assistance benefits rate in excess of 70 percent under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


